UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report – August 5, 2009 Commission File Number: 0-23863 PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-2391852 (State of Incorporation) (IRS Employer Identification No.) 82 FRANKLIN AVE., HALLSTEAD, PA (Address of Principal Executive Offices) (Zip Code) (570) 879-2175 (Registrant’s Telephone Number Including Area Code) 1 Item 9.01 (c) Financial Statements and Exhibits 99: Amended Press Release of Peoples Financial Services Corp., dated August 5, 2009, regarding Second Quarter 2009 Earnings EXHIBIT INDEX Exhibit Page Number in Manually Signed Original 99 Amended Press Release of Peoples Financial Services Corp., dated August 5, 2009, regardingSecond Quarter 2009 Earnings 3 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. /s/ Richard S. Lochen, Jr. Dated: August 5, 2009 By: Richard S. Lochen, Jr.
